Exhibit 21.1 Subsidiaries of Registrant As of December 31, 2014 Name Jurisdiction of Incorporation Community Bank, N.A. Federally Chartered Community Statutory Trust III Connecticut Community Capital Trust IV Delaware Benefit Plans Administrative Services, Inc. New York Benefit Plans Administrative Services, LLC New York Harbridge Consulting Group, LLC New York CBNA Treasury Management Corporation New York Community Investment Services, Inc. New York CBNA Preferred Funding Corp. Delaware CFSI Close-Out Corp. New York Nottingham Advisors, Inc. Delaware First Liberty Service Corporation Delaware First of Jermyn Realty Company, Inc. Pennsylvania Brilie Corporation New York Town & Country Agency LLC New York CBNA Insurance Agency, Inc. New York Hand Benefits & Trust Company Texas Hand Securities, Inc. Texas Western Catskill Realty, LLC New York BPAS Trust Company of Puerto Rico Puerto Rico
